Title: The American Commissioners to John Paul Jones, 10 August 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Jones, John Paul


<Passy, August 10, 1778: We are not authorized by Congress to allow deductions from the seamen’s prize money or their advances. As for your stores and furniture, M. Simpson will undoubtedly deliver your private property upon request. We cannot advise you regarding your indemnification, but we hope you will be furnished the proper receipts upon request. We shall recommend to Congress the men who landed with you at Whitehaven. Should our letter miscarry, recommend them yourself and include an extract of this paragraph. The Ranger’s men have merited such honor that Congress may approve of deductions from their wages to be paid in America, so that they may have their prize money here.
We have received a letter concerning some prize plate you placed in the hands of a gentleman who awaits your orders to deliver it, which you will of course give.>
